[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-12217                 NOV 19, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                            D.C. Docket No. 1:09-cr-20875-PAS-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff - Appellee,

                                            versus

JOSE RENE DELGADO,

llllllllllllllllllll                                              lDefendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (November 19, 2010)

Before BARKETT, WILSON and FAY, Circuit Judges.

PER CURIAM:

         Jose Rene Delgado appeals his mid-range guideline sentence of 45 months’

imprisonment after pleading guilty to conspiracy to possess stolen property, in
violation of 18 U.S.C. § 371, possession of stolen goods, in violation of 18 U.S.C.

§ 659, conspiracy to interfere with commerce by extortion, in violation of 18

U.S.C. § 1951(a), and interference with commerce by extortion, in violation of 18

U.S.C. § 1951(a).

      Along with several co-conspirators, Delgado participated in a scheme to

steal, transport, and sell two containers of shrimp worth approximately $250,000.

Delgado and others stole the shrimp from a transportation depot in Jacksonville

and arranged for its transport to a man named Carl Cruz in Miami. Cruz arranged

for the shrimp’s storage and attempted to sell it, but law enforcement seized the

stolen shrimp before it could be sold. Delgado did not believe Cruz that the

shrimp had actually been seized, and so Delgado extorted Cruz.

      On appeal, Delgado argues that his sentence was unreasonable because the

district court placed undue weight on his prior conviction for dealing in stolen

property to the exclusion of mitigating family circumstances.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). “[T]he party

who challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both th[e] record and the factors in [18 U.S.C. §]

3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). While the

                                          2
“district court’s unjustified reliance on a single § 3553(a) factor may be a

‘symptom’ of an unreasonable sentence . . . , the weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district

court.” United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (internal

citations, quotation, and alteration omitted). We ordinarily expect a sentence

within the guideline range to reasonable. Talley, 431 F.3d at 788.

      In this case, Delgado has not met his burden of establishing that his

sentence was unreasonable. He contends that the court gave too much weight to

his prior conviction for dealing in stolen property, but the court’s reliance on that

prior conviction was not “unjustified.” The district court properly recognized that

the prior offense was similar to the instant offenses, and it therefore

“demonstrate[d] recidivism.” The court also pointed out that, despite receiving no

jail time for that prior conviction, Delgado failed to “turn over a new leaf” and

move forward. Moreover, the district court did not rely on Delgado’s prior

conviction to the exclusion of the other § 3553(a) factors. The court pointed out

that Delgado expressed no remorse for the theft victims, failed to recognize the

health risks that his operation imposed on potential shrimp consumers, and

physically struck Cruz and threatened his family. Furthermore, and contrary to

Delgado’s contention, the district court did consider (and even sympathize with)

                                           3
his family circumstances, but nonetheless found that Delgado should have thought

of his family before committing the offenses. Because Delgado has not shown

that the district court abused its discretion, we affirm his sentence.

      AFFIRMED.




                                           4